Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 ge 1 of 21

FILED LODGED
———— RECEIVED

JUN I 8 2019
UNITED STATES DISTRICT COURT CLERK US DISTRICT cour

for the py WESTERN Dist FRTOFRASHINGTON aT acoM
Western District of Washington

 

 

AQ 106 (Rev. 04/10) Application for a Search Warrant (Modified: WAWD 10-26-18}

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and oddress)
information associated with call number (971)
264-8580 that is stored at premises controlled by
Cellco Partnership, DBA Verizon Wireless

CaseNo. ¥Y)\ _) \A - HV]

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property fo be searched ond give its location):

Sce Attachment A, incorporated herein by reference.

located in the Western District of —__ Washington | _—_, there is now concealed (identify the
person or describe the property to be seized}.

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check ane or more):
evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
ow property designed for use, intended for use, or used in committing a crime;
(J a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 8§ 841(a)(1) & 846 — distribution of and conspiracy to distribute controlled substances

The application is based on these facts:
v See Affidavit of Special Agent Zachary Wills, Drug Enforcement Administration, continued on the attached sheet.

[] Delayed notice of days (give exact ending date if more than 30 days: __- __ is requested
under 18 ULS.C. §3103a 3103a, the basis of which is set forth on the attached shect.

 

  
  
 

Pursuant to Fed. R. Crim, P. 4.1, this warrant is presented: |v [V |oy reliable electronic means; or: Ce telephonically recorded.

 

ipplicant’s signature

Wills, Special Agent, DEA
Printed name and title |

 

| © The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the truth of the hLiten affidavit b uicke

. Ve!
| Date: Ounce (S g

City and state: Tacoma, Washington Theresa L, Fricke, United States Magistrate Judge
| Printed name and title

 

Lia 4, 5 signertaFe

 

 

USAO: 2019R00236
oO 6 SN DH OF HP WwW NY &

NO bw NY HN KH HN NY KN NO &— | KF KF KF KF KF KF KK
Oo WI A ON BP W NYO KH COS CO eH HD UO FBP WY NY KF S&

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 2 of 21

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with call number (971) 264-8580 (the

“Target Account”) that is stored at premises owned, maintained, controlled, or operated by

Cellco Partnership, DBA Verizon Wireless (“Verizon”), a wireless provider headquartered

at 180 Washington Valley Road Bedminster, New Jersey 07921.

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS ~ ATTACHMENT A UNITED STATES ATTORNEY

(USAO #2019R00236)

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo CO NTH A SP WwW NY =

NO bd NO bho WY NO NY NO KR FH RFR Ke Se FEF PF ES S|
BPNRRRBBSNRBPCeRDARBAEAHRAS

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 3 of 21

ATTACHMENT B
Particular Things to be Seized
I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the
possession, custody, or control of Verizon, regardless of whether such information is
located within or outside of the United States, and including any messages, records, files,
logs, or information that have been deleted but are still available to Verizon or have been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), Verizon is required to
disclose the following information to the government for each account or identifier listed
in Attachment A:

a. All voice mail, text, and multimedia messages—from June 7, 2019 through
the date of execution of this warrant—stored and presently contained in, or on behalf of
the account or identifier;

b. All existing printouts from original storage of all of the text messages
described above;

c. All transactional information of all activity of the telephones and/or
voicemail accounts described above, including log files, messaging logs, local and long
distance telephone connection records, records of session times and durations, dates and
times of connecting, methods of connecting, telephone numbers associated with outgoing
and incoming calls, cell towers used, and/or locations used from June 7, 2019 through the
date of execution of this warrant;

d. All text messaging logs, including date and time of messages, and
identification numbers associated with the handsets sending and receiving the message
from June 7, 2019 through the date of execution of this warrant;

€. All business records and subscriber information, in any form kept, pertaining
to the individual accounts and/or identifiers described above, including subscribers’ full
names, addresses, shipping addresses, date account was opened, length of service, the types

of service utilized, ESN (Electronic Serial Number) or other unique identifier for the

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS — ATTACHMENT B UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R0023 6) SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo em TDN A HB WwW NY

oO wo HNO HN NY NY NN NN NN KR Ke SS HK KF KF KF FF KE
oN NHN UO SP WW YO KB CO OHO OHA HD BP WW YO KF O&O

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 4 of 21

wireless device associated with the account, Social Security number, date of birth,
telephone numbers, and other identifiers associated with the account;

f. Incoming and outgoing telephone numbers, from June 7, 2019 through the
date of execution of this warrant;

g. All records indicating the services available to subscribers of individual
accounts and/or identifiers described above; and

h. All records pertaining to communications between Verizon and any person
regarding the account or identifier, including contacts with support services and records of
actions taken.

Verizon is hereby ordered to disclose the above information to the government
within seven days of service of this warrant.

Il. Information to Be Seized by the Government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 21 U.S.C. §§ 841(a)(1) and 846 involving LUIS
CASTANEDA since June 7, 2019, including, for each account or identifier listed on
Attachment A, information pertaining to the following matters:

a. Conversations relating to the unlawful sale of narcotics;

b. Evidence indicating how and when the cellular device and associated cellular
service was used to determine the chronological context of cellular device use, account
access, and events relating to the crime under investigation;

C. Evidence indicating the geographic location of the cellular device at times
relevant to the investigation;

d. Evidence indicating the cellular device owner or user’s state of mind as it
relates to the crime under investigation;

e. The identity of the person(s) who created the account associated with the
cellular device and/or used the cellular device, including records that help reveal the

whereabouts of such person(s); and

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS —- ATTACHMENT B UNITED STATES ATTORNEY

B 700 STEWART STREET, SUITE 5220
(USAO #2019R0023 6) SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Ce I DH On BR WwW NO

BO NO NO HNO NH KW NY NO HNO RH rR RR RRR RP RR
eo yD NH mW BB WY NY KF CO OO fF TD HD NH FSF WW NY KH OC

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 5 of 21

f. The identity of the person(s) who sent to and/or received communications
from the cellular device about matters relating to the distribution of controlled substances,

including records that help reveal their whereabouts.

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS ~ ATTACHMENT B UNITED STATES ATTORNEY’

700 STEWART STREET, SUITE 5220
(USAO #201 9R00236) SEATTLE, WASHINGTON 98101

(206) 553-7970
So Oo aT DBD nA BW YN &

NY PB NY WH WH HN NY HN NY RP RP RP KF KH KF SF S| |
oo ND HO NH BR WO NY FP CS Oo MeN DH OF WHO NY KS O&O

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 6 of 21

STATE OF WASHINGTON )
SS

Nee eee”

COUNTY OF CLARK

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

 

I, Zachary Wills, being first duly sworn on oath, depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with call number (971) 264-8580 (the “Target Account”) that is
stored at premises owned, maintained, controlled, or operated by Cellco Partnership, DBA
Verizon Wireless (“Verizon”), a wireless provider headquartered at 180 Washington
Valley Road Bedminster, New Jersey 07921. The information to be searched is described
in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
2703(c)(1)(A) to require Verizon to disclose to the government records and other
information in its possession pertaining to the subscriber or customer associated with the
accounts, including the contents of communications.

2. I am a Special Agent with the Drug Enforcement Administration (“DEA”)
and have been since September 2016. I am currently assigned to the DEA Portland District
Office. My duties include conducting criminal investigations for possible violations of
federal law, particularly those found in Title 18 and Title 21 of the United States Code. I
have received specialized training from the DEA, including a 19-week Basic Agent
Training course. Prior to joining DEA, I was a Police Officer with the Metropolitan Police
Department in Washington D.C. for approximately three years. During my tenure with the
police department, I worked as a district patrol officer and in the Narcotic Special

Investigation Division—Gun Recovery Unit.

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 1 UNITED STATES ATTORNEY

7 700 STEWART STREET, SUITE 5220
(USAO #2019R0023 6) SEATTLE, WASHINGTON 98101

(206) 553-7970
Co fe SN DH UO FP WH NHN kK

NO NO NO NO WN NY NY HY HNO = |= | FS FEF S| S| Se S|
on DD UO SB WH NY KH CS CO eC IN A A FB WH NY KFS CS

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 7 of 21

3. During the course of my law enforcement career, I have participated in
criminal investigations of illicit drug trafficking organizations, ranging from street-level
dealers to major dealers, including Mexico-based drug trafficking organizations. These
investigations have related to, among other things, the possession of narcotics with intent
to distribute, distribution of controlled substances, and associated conspiracies. These
investigations have involved confidential informants; undercover agents; analysis of pen
register, trap and trace, and toll records; physical and electronic surveillance; wiretaps; and
the execution of search warrants.

4, As part of my investigative experience, I have monitored and reviewed
lawfully intercepted conversations regarding the trafficking of cocaine, heroin, and
methamphetamine by persons participating in drug distribution activity. I have also
interviewed multiple defendants, drug dealers, confidential sources, and customers
regarding their drug distribution activities. Through these experiences, I have gained
knowledge regarding the various methods, techniques, codes, and/or jargon used by drug
traffickers in the course of their criminal activities, including their use of cellular
telephones and other electronic devices to facilitate communications while avoiding law
enforcement scrutiny.

5. I have authored affidavits for and/or executed more than 15 search warrants
for locations associated with drug distribution conspiracies, including residences,
businesses, storage facilities, outbuildings, safety deposit boxes, and vehicles.
Additionally, I have authored multiple tracking warrant affidavits, including federal
tracking warrant affidavits for vehicles and cellular telephones. I have testified in grand
jury proceedings, and written reports in the course of investigations. These investigations
have resulted in successful state and federal prosecutions of individuals who have
possessed, imported, or distributed controlled substances, including cocaine,
methamphetamine, and heroin, and seizure of illegal drugs and proceeds.

6. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses. This affidavit

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R00236) SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Se THD A BP WD NO &

BO wb NYO NY NHN NY NY NY HN RR Re Ree Re ee ee
So DHA WA FB W NYO KY OF CO Bnwy KH WwW BP W NY KS OS

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 8 of 21

is intended to show merely that there is sufficient probable cause for the requested warrant
and does not set forth all of my knowledge about this matter.
JURISDICTION

7. This Court has jurisdiction to issue the requested warrant because it is “a
court of competent jurisdiction” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a),
(b)(1)(A), & (c)(1)(A). Specifically, the Court is “a district court of the United States. . .
that has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

PROBABLE CAUSE

8. The DEA is conducting a criminal investigation of LUIS CASTANEDA,
EMMANNUEL CASTANEDA, EZEQUIEL CASTANEDA, and others regarding a
conspiracy to distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(1) and
846. In February 2019, DEA agents in Laredo, Texas and Mexico City, Mexico provided
DEA in Portland, Oregon with information regarding an individual in Vancouver,
Washington suspected to possess large quarttities of methamphetamine. According to this
investigative lead, the suspected phone number for this individual was (360) 823-7841—
believed to be used by EZEQUIEL CASTANEDA (“E. Castaneda Phone #1”).

9. DEA agents in Portland queried law enforcement databases, and determined
that, in December 2018, Portland Police Bureau (“PPB”) had contact with an individual
associated with E. Castaneda Phone #1. PPB identified the individual as EZEQUIEL
CASTANEDA JUAREZ. When law enforcement contacted this individual, he was in
direct proximity to a black Porsche Cayenne bearing Washington License plate BJS0426
(the “Porsche Cayenne”).

10. Using this information, law enforcement conducted a controlled purchase

from EZEQUIEL CASTANEDA through a confidential source (“CS-1”).! On February

 

! CS-1 has worked with the DEA since 2014, and provides information to law enforcement
in exchange for monetary compensation. CS-1 has a criminal history that includes a conviction
for possession of a controlled substance, and arrests for assault and domestic violence. In 2015,
CS-1 was convicted of violating a restraining order.

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #201 9R00236) SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo fo ITN OW BP WH NY

BS po NY NY NH NY NY NY NYO HH =| HB KH KH EF EF EF KE
Co yD DA OO BP WH NY KH COC CO Ben HR A BPW NY KH &

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 9 of 21

26, 2019, CS-1, acting under the direction and supervision of DEA Agents, began placing
consensually-recorded phone calls to E. Castaneda Phone #1. During the ensuing phone
conversations, CS-1 and EZEQUIEL CASTANEDA negotiated a methamphetamine sale.
EZEQUIEL CASTANEDA stated he had “one and a half’ for $6000, and agreed to meet
CS-1 on March 1, 2019.

11. On March 1, 2019, at approximately 10:40 a.m., CS-1 placed a consensually
recorded phone call to E. Castaneda Phone #1 to coordinate a methamphetamine purchase.
During the ensuing phone conversation, EZEQUIEL CASTANEDA advised CS-1 that his
partner would contact CS-1. Approximately five minutes later, CS-1 received a call from
(360) 975-2257, believed to be used by LUIS CASTANEDA (“L. Castaneda Phone #1”).
CS-1 and LUIS CASTANEDA ultimately agreed to meet at the Vancouver Mall, in
Vancouver, Washington, within the Western District of Washington.

12. At approximately 12:57 p.m., investigators conducting surveillance at the
Vancouver Mall observed the arrival of the Porsche Cayenne. The Porsche parked at the
Macy’s shopping center, and the driver exited the vehicle. Simultaneously, CS-1 received
a call from LUIS CASTANEDA who advised CS-1 that he was at the Macy’s in a black
Porsche.

13. Following the call, CS-1 drove towards the Macy’s, and parked near the
Porsche Cayenne. The driver of the Porsche, subsequently identified by law enforcement
as LUIS CASTANEDA, retrieved a bag from the rear of the Porsche, and walked to the
rear of CS-1’s vehicle. LUIS CASTANEDA placed the bag on CS-1’s rear passenger seat,
entered CS-1’s front passenger door, and. closed the door. After several minutes, LUIS
CASTANEDA exited CS-1’s vehicle, and departed the location in the Porsche.

14. During a post-operation debriefing, CS-1 identified the driver of the Porsche
Cayenne from a Washington Driver’s License photograph of LUIS CASTANEDA. CS-1
explained that, after LUIS CASTANEDA had entered CS-1’s car, the CI gave LUIS
CASTANEDA $6000 in DEA-provided buy money.

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R00236) SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo fo aD DH OW BP W NY

NO M NO NY NH WD WH LB NO HR = | | HSH Se SES S|
oo Ss DO OO BP W NY KH DOD BO MO HT HR wr Hh WW YH KK S&S

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 10 of 21

15. Agents subsequently weighed and field-tested the substance in the bag that
LUIS CASTANEDA provided to CS-1. The substance tested presumptively positive for
the presence of methamphetamine, and weighed approximately 1548.1 gross grams,
including packaging.

16. On March 21, 2019, the Honorable Theresa L. Fricke, United States
Magistrate Judge, Western District of Washington, issued a tracking warrant for the
Porsche Cayenne, E. Castaneda Phone #1, and L. Castaneda Phone #1.

17. Immediately after activating the tracking warrant for E. Castaneda Phone #1,
AT&T advised investigators that the device was out of minutes, but would still transmit
location data when powered on. Over the ensuing weeks, law enforcement received only
intermittent location information for this device. Investigators therefore attempted to
identify an additional telephone for EZEQUIEL CASTANEDA. As part of this effort, law
enforcement collected toll data for EMMANUELL CASTANEDA’s Mexican phone
number and WhatsApp account. Law enforcement believes EZEQUIEL CASTANEDA
works with his Mexico-based brother, EMMANUELL CASTANEDA, to distribute drugs.

18. On March 24, 2019, a cellular telephone assigned call number (210) 929-
9785 (“E. Castaneda Phone #2”) sent a WhatsApp message to EMMANUELL
CASTANEDA from an IP address in or around Vancouver, Washington, where
EZEQUIEL CASTANEDA is believed to reside.

19. On April 1, 2019, E. Castaneda Phone #2 sent a WhatsApp message to
EMMANUELL CASTANEDA from an IP address in or around Philadelphia,
Pennsylvania. Location data from E. Castaneda Phone #1 revealed that the device traveled
that day from Pennsylvania, to New York, and back to New Jersey. Using this data, New
York DEA agents positively identified EZEQUIEL CASTANEDA in New Jersey, driving
a 2011 Volkswagen Touareg (the “Volkswagen Touareg”).

20. On April 2, 2019, the Honorable J. Richard Creatura, United States

Magistrate Judge, Western District of Washington, issued a warrant authorizing the

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #201 9R00236) SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo HN DH A BP WY NO &

NO wNO BH NH ND HD NH NY HN HR Re RR RR im ee
oN AN HN BP WH HY KH DBD OBO Br Dn FF WH YH KH S&S

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 11 of 21

installation of a tracking device on a 1995 Ford F-150 (“the Ford F-150”). Law
enforcement determined through surveillance that LUIS CASTANEDA used this vehicle.

21. On April 3, 2019, a license plate reader captured a photograph of the
Volkswagen Touareg in Houston, Texas. On the same date, E. Castaneda Phone #2 sent a
WhatsApp message to EMMANUELL CASTANEDA from an IP address in or around
Carrollton, Texas.

22. On April 16, 2019, the Honorable J. Richard Creatura, United States
Magistrate Judge, issued a tracking warrant for E. Castaneda Phone #2. On May 3, 2019,
the Honorable David W. Christel, United States Magistrate Judge, Western District of
Washington, issued a tracking warrant for the Volkswagen Touareg.

23. On May 17, 2019, investigators conducted a call detail analysis for L.
Castaneda Phone #1, and noted that, on May 16, 2019, the device called (866) 793-7723.
Investigators determined that the 866 number is a Verizon company line used for the
activation of new Verizon Wireless SIM cards and phone numbers. Tracker data from the
Ford F-150 revealed that, at or around the time of the call, the vehicle was parked in front
of a Target grocery store in Hillsboro, Oregon.

24. Investigators reviewed the Target’s CCTV footage from the relevant time
frame, and observed LUIS CASTANEDA standing at the electronics counter appearing to
purchase an item. An employee provided investigators with a receipt from the transaction
depicted in the CCTV footage, which revealed LUIS CASTANEDA had purchased a
prepaid Verizon cellular phone with International Mobile Equipment Identity (IMEI)
number 899864668035813020. Investigators thereafter issued an administrative subpoena
to Verizon for information associated with this device. Verizon identified the call number
associated with the device as (971) 264-8580, i.e., the call number for the Target Account.
According to Verizon, the Target Account became active on May 16, 2019.

25. On May 24, 2019, investigators observed, via electronic surveillance, the

Volkswagen Touareg and E. Castaneda Phone #2 depart Vancouver, Washington and travel

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #201 9R00236) SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo fe 41D Dw BPW YH

NY WHO HNO NH NH NH NH WN NN KR KR KR HF KF HF KF Re HK eR
SoD DR WN BW NY KH CO ]O FPA KH Uo FBP W WH KH CS

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 12 of 21

to New York City, arriving May 27, 2019. After less than an hour, the vehicle and phone
departed New York City and traveled to South Carolina, arriving May 28, 2019.

26. On May 28, 2019, investigators from Charleston, South Carolina conducted
physical surveillance on the Volkswagen Touareg and positively identified EZEQUIEL
CASTANEDA as the driver. During the surveillance, investigators observed a meeting
between EZEQUIEL CASTANEDA and a second male that lasted approximately two
minutes. After the meeting, EZEQUIEL CASTANEDA departed from the meeting
location, followed by surveilling officers.

27. During the surveillance, South Carolina Highway Patrol effected a traffic
stop on EZEQUIEL CASTANEDA operating the Touareg. During the stop, a narcotics
detecting K9 was deployed on the exterior of the vehicle, which demonstrated a positive
alert for the odor of narcotics. Investigators searched the vehicle, and located $31,960.00
in U.S. Currency as well as three cellular phones. Law enforcement confirmed that two of
the cellular phones were E. Castaneda Phones #1 and #2. EZEQUIEL CASTANEDA
denied knowing of the large amount of cash in his vehicle and the presence of two of the
three cellular phones. Investigators subsequently released EZEQUIEL CASTANEDA
from the traffic stop.

28. OnJune 5, 2019, investigators conducted phone toll analysis of L. Castaneda
Phone #1, which revealed contacts with a new telephone number—(360) 608-5487 (“E.
Castaneda Phone #3”). L. Castaneda Phone #1 had not called E. Castaneda Phone #3 prior
to May 28, 2019.

29. Investigators issued an administrative subpoena to AT&T, the provider for
E. Castaneda Phone #3, which revealed the phone was activated on May 28, 2019—the
same day as the traffic stop of EZEQUIEL CASTANEDA and seizure of E. Castaneda
Phone #1 and #2. A common call analysis comparing the last 30 days of phone tolls for E.
Castaneda Phone #2 to E. Castaneda Phone #3’s tolls revealed 10 common called numbers
between the two phones. Furthermore, the call number assigned to L. Castaneda Phone #1
was amongst the most frequently contacted numbers for E. Castaneda Phone #3.

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R00236) SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo OB IN A BP W N —

DO wp YY DN KH BO NB WD Re ee
Oo yD DH WH FP WY NY KH CO OO Fe AIT HD NH FBP W NY KF O&O

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 13 of 21

30. Law enforcement also conducted an analysis of call detail records for the
Target Account phone number. This analysis revealed that the number had 10
communications with E. Castaneda Phone #2 from May 17, 2019 through May 28, 2019—
the day law enforcement seized E. Castaneda Phone #2. Following that seizure, from May
29, 2019 through June 4, 2019, the Target Account phone number had contact with E.
Castaneda Phone #3 more than 10 times. These two numbers also exchanged four text
messages. Based upon these analyses, and the footage of LUIS CASTANEDA purchasing
the device associated with the Target Account phone number, I believe LUIS
CASTANDEA is the user of (971) 264-8580, i.e., the call number for the Target Account.

31. On June 7, 2019, I served a preservation notice on the Provider for the
contents of the Target Account.

32. Based upon my training and experience, and conversations with, and training
from, other officers and agents involved in narcotics investigations, I know the following
about drug traffickers and their use of cell phones: Drug dealers use cellular telephones as
a tool or instrumentality in committing their criminal activity—primarily, as a means to
maintain contact with their suppliers, distributors, and customers, both by voice calls and
text messages. For instance, in the present investigation, EZEQUIEL and LUIS
CASTANEDA have used cellular phones to communicate with each other, and with the
CS regarding drug purchases. I also know it is common for drug traffickers to use multiple
telephones, in an effort to elude law enforcement detection.

33. Based upon the foregoing, I submit there is probable cause to believe that
violations of 21 U.S.C. §§ 841(a)(1) and 846 have been committed by LUIS and
EZEQUIEL CASTANEDA, and that LUIS CASTANEDA is currently using the call
number for the Target Account. I further submit there is probable cause to search the
information described in Attachment A for evidence, instrumentalities, contraband, and/or
fruits of these crimes further described in Attachment B.

34. In my training and experience, I have learned that Verizon is a company that
provides cellular telephone access to the general public, and that stored electronic

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R00236) SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Oo HN NHN UN BP WH NHN

No NO NY NH NY VN WN NV NO KH Ke RB RP KF RF Fe Se ES eS
oO ~~ BH OT FF WwW NH KH DT ODO CeO HD DR A FP WH NY SK

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 14 of 21

communications, including retrieved and unretrieved voicemail, text, and multimedia
messages for Verizon subscribers may be located on the computers of Verizon. Further, I
am aware that computers located at Verizon contain information and other stored electronic
communications belonging to unrelated third parties.

35. Wireless phone providers often provide their subscribers with voicemail
services. In general, a provider will store voicemail messages on behalf of a particular
subscriber until the subscriber deletes the voicemail. If the subscriber does not delete the
message, the message may remain in the system of Verizon for weeks or months.

36. Among the services commonly offered by wireless phone providers is the
capacity to send short text or multimedia messages (photos, audio, or video) from one
subscriber’s phone or wireless device to another phone or wireless device via one or more
wireless providers. This service is often referred to as “Short Message Service” (“SMS”)
or “Multimedia Messaging Service” (“MMS”), and is often referred to generically as “text
messaging.” Based on my knowledge and experience, I believe that stored electronic
communications, including SMS and MMS messages that have been sent or received by
subscribers, may be stored by Verizon for short periods incident to and following their
transmission. In addition, providers occasionally retain printouts from original storage of
text messages for a particular subscriber’s account.

37. Wireless phone providers typically retain certain transactional information
about the use of each telephone, voicemail, and text-messaging account on their systems.
This information can include log files and messaging logs showing all activity on the
account, such as local and long distance telephone connection records, records of session
times and durations, lists of all incoming and outgoing telephone numbers or e-mail
addresses associated with particular telephone calls, voicemail messages, and text or
multimedia messages. Providers may also have information about the dates, times, and
methods of connecting associated with every communication in which a particular cellular

device was involved.

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 9 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R00236) SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo © NSN DWN OH BP WH NY RK

wo No bo bo ho Rh bo No ho — — — — — — — _— —_ —
oo aD NO ON SP WH NYO KH CO CO OH ON UB OULU LS

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 15 of 21

38. | Wireless providers may also retain text messaging logs that include specific
information about text and multimedia messages sent or received from the account, such
as the dates and times of the messages. A provider may also retain information about which
cellular handset or device was associated with the account when the messages were sent or
received. The provider could have this information because each cellular device has one
or more unique identifiers embedded inside it. Depending upon the cellular network and
the device, the embedded unique identifiers for a cellular device could take several
different forms, including an Electronic Serial Number (“ESN”), a Mobile Electronic
Identity Number (“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber
Identity Module (“SIM”), an International Mobile Subscriber Identifier (“‘IMSI”), or an
International Mobile Station Equipment Identity (“IMEI”). When a cellular device
connects to a cellular antenna or tower, it reveals its embedded unique identifiers to the
cellular antenna or tower in order to obtain service, and the cellular antenna or tower
records those identifiers as a matter of course.

39. Many wireless providers retain information about the location in which a
particular communication was transmitted or received. This information can include data
about which “cell towers” (i.e., antenna towers covering specific geographic areas)
received a radio signal from the cellular device and thereby transmitted or received the
communication in question.

40. Wireless .providers also maintain business records and_ subscriber
information for particular accounts. This information could include the subscribers’ full
names and addresses, the address to which any equipment was shipped, the date on which
the account was opened, the length of service, the types of service utilized, the ESN or
other unique identifier for the cellular device associated with the account, the subscribers’
Social Security Numbers and dates of birth, all telephone numbers and other identifiers
associated with the account, and a description of the services available to the account
subscribers. In addition, wireless providers typically generate and retain billing records for
each account, which may show all billable calls (including outgoing digits dialed). The

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 10 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R0023 6) SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Se SD WN A Bh WwW HY

NM NH HNO BH KH HP WP LP KO RR RR me Re RE ER
oo US UN UU BURUND llc OOO OSD OC ROU ON ll

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 16 of 21

providers may also have payment information for the account, including the dates, times
and sometimes, places, of payments and the means and source of payment (including any
credit card or bank account number).

41. In some cases, wireless subscribers may communicate directly with a
wireless provider about issues relating to the account, such as technical problems, billing
inquiries, or complaints from other users. Wireless providers typically retain records about
such communications, including records of contacts between the user and the provider’s
support services, as well records of any actions taken by the provider or user as a result of
the communications.

42. As explained below, information stored at the wireless provider, including
that described above, may provide crucial evidence of the “who, what, why, when, where,
and how” of the criminal conduct under investigation, thus enabling the United States to
establish and prove each element or alternatively, to exclude the innocent from further
suspicion. In my training and experience, the data pertaining to a particular cellular device
that is retained by a wireless provider can indicate who has used or controlled the cellular
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. For example, data collected
at the time of account sign-up, information relating to account payments, and
communications (and the data associated with the foregoing, such as date and time) may
indicate who used or controlled a cellular device at a relevant time. Further, such stored
electronic data can show how and when the cellular device and associated cellular service
were accessed or used. Such “timeline” information allows investigators to understand the
chronological context of cellular device usage, account access, and events relating to the
crime under investigation. This “timeline” information may tend to either inculpate or
exculpate the cellular device owner. Additionally, information stored by the wireless
provider may indicate the geographic location of the cellular device and user at a particular
time (e.g., historic cell-site location information; location integrated into an image or video
sent via text message to include both metadata and the physical location displayed in an

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 11 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R00236) SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo co HN HD WH & WD NH

mM WwW WH NH BH NH RO BOO RD om mee le
ao ~ HA A BB WY HH KH SG 46 OAH HD A SF WY NYY — ©

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 17 of 21

image or video). Last, stored electronic data may provide relevant insight into the state of
mind of the cellular device’s owner and/or user as it relates to the offense under
investigation. For example, information relating to the cellular device in the possession of
the wireless provider may indicate the owner’s motive and intent to commit a crime (€.g.,
communications relating to the crime), or consciousness of guilt (e.g., deleting
communications in an effort to conceal them from law enforcement).
INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

43. I anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using
the warrant to require Verizon to disclose to the government copies of the records and other
information (including the content of communications) particularly described in Section I
of Attachment B. Upon receipt of the information described in Section I of Attachment B,
government-authorized persons will review that information to locate the items described

in Section IT of Attachment B.

CONCLUSION
44. Based on the forgoing, I request that the Court issue the proposed search
warrant.
Respectfully submitted,
Bise

Special Agent Zachary A. Wills
Drig Enforcement Administration

Ha
Subscribed and sworn to before me on June LZ. 2019

—horesn oe - riche

THERESA L, FRICKE
UNITED STATES MAGISTRATE JUDGE

 

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS - 12 UNITED STATES ATTORNEY
(USAO #2019R00236) 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo fe IN KH OO FP WW NY

NYO pO NO HN NH NHN HM KL DR RR Re Re Be Re Re RR
oOo nT HN UO FP W NY YK OD DO fer HD HT FP WW NY KS O&O

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 18 of 21

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with call number (971) 264-8580 (the

“Target Account”) that is stored at premises owned, maintained, controlled, or operated by

Cellco Partnership, DBA Verizon Wireless (“Verizon”), a wireless provider headquartered
at 180 Washington Valley Road Bedminster, New Jersey 07921.

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS — ATTACHMENT A UNITED STATES ATTORNEY

(USAO #2019R00236)

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo oOo YN HA UA HB WW NHN

BO po NO NH HY WH WK DH HNO R= HH &— HB HF FF PF ES ES
oo Ss DH TH BP WH NYO KH OD CO PH ITD HR OH BP Ww KH KF S&S

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 19 of 21

ATTACHMENT B
Particular Things to be Seized
I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the
possession, custody, or control of Verizon, regardless of whether such information is
located within or outside of the United States, and including any messages, records, files,
logs, or information that have been deleted but are still available to Verizon or have been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), Verizon is required to
disclose the following information to the government for each account or identifier listed
in Attachment A:

a. All voice mail, text, and multimedia messages—from Juné 7, 2019 through
the date of execution of this warrant—stored and presently contained in, or on behalf of
the account or identifier;

b. ~. All existing printouts from original storage of all of the text messages
described above;

c. All transactional information of all activity of the telephones and/or
voicemail accounts described above, including log files, messaging logs, local and long
distance telephone connection records, records of session times and durations, dates and
times of connecting, methods of connecting, telephone numbers associated with outgoing
and incoming calls, cell towers used, and/or locations used from June 7, 2019 through the
date of execution of this warrant;

d. All text messaging logs, including date and time of messages, and
identification numbers associated with the handsets sending and receiving the message
from June 7, 2019 through the date of execution of this warrant;

e. All business records and subscriber information, in any form kept, pertaining
to the individual accounts and/or identifiers described above, including subscribers’ full
names, addresses, shipping addresses, date account was opened, length of service, the types

of service utilized, ESN (Electronic Serial Number) or other unique identifier for the

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS — ATTACHMENT B UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R002 36) SEATTLE, WASHINGTON 98101

(206) 553-7970
oO Oo sa DH HW BW HBO =

NO WN NY WH NY PPB NO NO NO ee wR RR Rl
eo nN HD ww fF WO NY KF& CO DO Fn KH A FF WH NY KK OS

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 20 of 21

wireless device associated with the account, Social Security number, date of birth,
telephone numbers, and other identifiers associated with the account;

f. Incoming and outgoing telephone numbers, from June 7, 2019 through the
date of execution of this warrant;

g. All records indicating the services available to subscribers of individual
accounts and/or identifiers described above; and

h. All records pertaining to communications between Verizon and any person
regarding the account or identifier, including contacts with support services and records of
actions taken.

Verizon is hereby ordered to disclose the above information to the government
within seven days of service of this warrant.

Il. Information to Be Seized by the Government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 21 U.S.C. §§ 841(a)(1) and 846 involving LUIS
CASTANEDA since June 7, 2019, including, for each account or identifier listed on
Attachment A, information pertaining to the following matters:

a. Conversations relating to the unlawful sale of narcotics;

b. Evidence indicating how and when the cellular device and associated cellular
service was used to determine the chronological context of cellular device use, account
access, and events relating to the crime under investigation;

c. Evidence indicating the geographic location of the cellular device at times
relevant to the investigation;

d. Evidence indicating the cellular device owner or user’s state of mind as it
relates to the crime under investigation;

e. The identity of the person(s) who created the account associated with the
cellular device and/or used the cellular device, including records that help reveal the

whereabouts of such person(s); and

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS — ATTACHMENT B UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R0023 6) SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo fe IN NH A FSF WN &K

BO wo WB bH WH WH WN WH HN KR KB KR RHF HF Fe Se SS Re
eo DTN A Ff WD NY |& CS OO BAH UH FSF W NY | SC

 

 

Case 3:19-mj-05107-TLF Document1 Filed 06/18/19 Page 21 of 21

f. The identity of the person(s) who sent to and/or received communications
from the cellular device about matters relating to the distribution of controlled substances,

including records that help reveal their whereabouts.

AFFIDAVIT OF SPECIAL AGENT ZACHARY WILLS — ATTACHMENT B UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(USAO #2019R0023 6) SEATTLE, WASHINGTON 98101

(206) 553-7970
